10

ll

12

13

14

15

16

1'}’

18

19

20

21

22

23

24

 

Case 3:17-cv-06064-BHS Document 60 Filed 02/14/19 Page 1 of 1

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASH[NGTON

AT TACOMA
JEREMY WOLFSON, JUDGMENT IN A CIVIL
CASE
Plaintiff,
v. CASE NO. CVl7-6064BHS

BANK OF AMERICA, NATIONAL
ASSOCIATION, its successors in interest
andfor Assigns; MTC FINANClAL INC.
dfb!a TRUSTEE CORPS; MORTGAGE
ELECTRONIC REGISTRATION
SYSTEMS INC.; MERSCORP
HOLDINGS, INC.; MAROON HOLDING,
LLC; INTERCONTINENTAL
EXCHANGE, INC.; FIRST MAGNUS
FI"NANCIAL CORPORATION, an Arizona
Corporation; and DOES #1-10, inclusive,

Defendants.

Jury Verdict. This action came to consideration before the Court for a trial by jury. The
issues have been tried and the jury has rendered its verdict.

 

 

XX Decision by Court. This action came to consideration before the Court. The issues have

been considered and a decision has been rendered

Judgment is entered against Plaintiff Jererny Wolfson and for Defendants Maroon and

Intercontinental.

Daced this 14th day of Febmary, 2019.

William M. McCool
Clerk of Con-;rL-_ , _-

.` -`

Gretchen`/&__. __ _t-p`_lity Clerk

 
  
  

 

Judglncnt

 

